SO ORDERED.

SIGNED this 3rd day of March, 2020.




____________________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF KANSAS

IN RE:                                    )
                                          )
EDGAR MARQUEZ,                            )       Case No. 19-41069
                                          )       Chapter 7
                                          )
                          Debtor.         )
                                          )
                                          )
J. MICHAEL MORRIS, Trustee,               )
                                          )
                          Plaintiff,      )
                                          )
vs.                                       )       Adversary No. 19-07031
                                          )
STATE FARM BANK, FSB;                     )
And EDGAR MARQUEZ,                        )
                                          )
                          Defendants.     )
                                          )

                             ORDER GRANTING DEFAULT JUDGMENT

          Before the Court is the Motion for Default filed by J. Michael Morris, trustee (the “plaintiff”).

On February 19, 2020 the Clerk of the Bankruptcy Court entered a Clerk’s Entry of Default against State

Farm Bank, FSB (“SFB”) and Edgar Marquez (“Marquez”) in accordance with Fed.R.Civ.P. 55(a), made

applicable to adversary proceedings by Fed.R.Bankr.P. 7055.



2784314
                    Case 19-07031        Doc# 13      Filed 03/03/20      Page 1 of 2
In re: Edgar Marquez
Case No. 19-41069; Adv. No. 19-7031
Order Granting Default Judgment
Page

          The Court having reviewed the pleadings in the adversary proceeding, the Chapter 7 case of

Edgar Marquez, Case No. 19-41069, and being fully advised, finds that default judgment is hereby

entered against defendants SFB and Marquez determining they are in default as follows:

          1.        Judgment is granted against SFB avoiding the unperfected security interest in the 2016

Jeep, VIN 1C4NJDBB0GD97202 (the “2016 Jeep”) pursuant to 11 U.S.C. §544(a), recovering the same

from defendant SFB pursuant to 11 U.S.C. §550, and preserving the lien for the benefit of the estate

pursuant to 11 U.S.C. §551.

          2.        Marquez has claimed the property as exempt. The Court hereby determines (a) the lien to

be in the amount of $12,650.00, the scheduled value of the vehicle with the scheduled amount owed to

SFB being $16,500.00; and (b) that if the debtor does not enter into an agreement with the trustee to pay

such lien within 14 days of the date of the order on this motion, that the lien be foreclosed and turnover

ordered as to the vehicle to the trustee.

          3.        Finally, Plaintiff is awarded costs of $350.00 against SFB.

                                                       ###

KLENDA AUSTERMAN LLC
301 North Main, Suite 1600
Wichita, Kansas 67202-4888
Telephone: (316) 267-0331
Facsimile: (316) 267-0333
jmmorris@klendalaw.com

By:       s/ J. Michael Morris
          J. Michael Morris, #09292
          Attorney for Trustee




                       Case 19-07031        Doc# 13      Filed 03/03/20       Page 2 of 2
